HUSKINS, Justice.
Defendants contend they were denied a fair and impartial trial when they were brought into the courtroom prior to the commencement of the trial and placed in a “hold area” in the presence of the prospective jurors. This constitutes their first and only assignment of error.
Defendants’ argument is based upon the unsupported assumption that being seated within a section of the courtroom measuring approximately three-by-eight or six feet surrounded by a railing is tantamount to being shackled. There is no contention that the railing was anything other than the type of railing normally used to separate the bar from the spectators. Moreover, there is no evidence, and there seems to be no contention, that defendants were subjected to any unusual security measures. To the contrary, the trial judge characterized the courtroom as similar to every other courthouse in North Carolina. Furthermore, in response to the trial court’s interrogation, the jurors all indicated they were totally unaffected by the location of the defendants in the courtroom.
We find no support in law or logic for the contention advanced by defendants. There is nothing in this record to support the argument that being seated where those in custody are ordinarily seated was tantamount to being shackled. Defendants made no attempt to establish any prejudice. The trial court satisfied itself that no prejudice had resulted. The jurors themselves said they had not been, and would not be, prejudiced by the mere fact that they had seen defendants seated within the railed area customari*709ly used for those in custody awaiting trial. This assignment is overruled without further discussion.
Defendants initially assigned as error the ruling of the trial court denying their motion to dismiss at the close of the State’s evidence. However, they make no argument and cite no authority on the question posed, and therefore the assignment is deemed abandoned. Rule 28(a), Rules of Appellate Procedure. Even so, they have requested this Court to “review the record to determine if there are matters of record which will reflect that a dismissal was appropriate.” In view of the seriousness of the crime of armed robbery and the severity of the punishment it ordinarily demands, we have reviewed the record proper which, in criminal cases, ordinarily consists of (1) the organization of the court, (2) the charge contained in the information, warrant or indictment, (8) the arraignment and plea, (4) the verdict and (5) the judgment. State v. Wilson, 289 N.C. 531, 223 S.E. 2d 311 (1976); State v. McClain, 282 N.C. 357, 193 S.E. 2d 108 (1972); State v. Tinsley, 279 N.C. 482, 183 S.E. 2d 669 (1971). We find that the court was properly organized, the indictments are proper in form, defendants entered pleas of not guilty, the verdicts were properly returned and the judgments are within the statutory limits provided by law on the date these offenses were committed. See former G.S. 14-87 which remained in effect until July 1, 1981 when armed robbery was made a Class D felony punishable as now provided in G.S. 14-1.1. Thus, we find no error on the face of the record proper. Moreover, we note parenthetically that the guilty verdicts are overwhelmingly supported by the evidence.
Prejudicial error not having been shown, the verdicts and judgments must be upheld.
No error.